Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David A. Bardes appeals the district court’s orders dismissing Ms civil complaint as frivolous and denying his motion for reconsideration. See Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm. See Bardes v. Auld, No. 1:15-cv-00214-MR-DLH, 2015 WL 5796466 (W.D.N.C. Oct. 2, 2015 & Nov. 10, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.